NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 09-3416


                           UNITED STATES OF AMERICA

                                            v.

                                 BRENTON HOLMES,
                                         Appellant


                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                          (D.C. Criminal No. 09-cr-00068-002)
                     District Judge: Honorable Eduardo C. Robreno


                      Submitted Under Third Circuit LAR 34.1(a)
                                   May 26, 2010

        Before: McKEE, Chief Judge, RENDELL and GARTH, Circuit Judges.

                                  (Filed: May 27, 2010)


                              OPINION OF THE COURT


RENDELL, Circuit Judge.

      Defendant Brenton Holmes pled guilty to interfering with interstate commerce by

robbery, conspiring to do the same, and using and carrying a firearm during a crime of

violence. The District Court sentenced him to 157 months’ imprisonment, which
included concurrent terms of 37 months’ imprisonment on the first two counts and a

consecutive term of 120 months’ imprisonment on the third count. Although Holmes

sought to appeal his sentence, his counsel has filed a motion in accordance with Anders v.

California, 386 U.S. 738 (1967), seeking to withdraw from representing Holmes and

asserting that there are no nonfrivolous arguments for appeal. We agree with counsel,

and will grant the motion and affirm the Judgment of the District Court.1

       In Anders, the Supreme Court held that “if counsel finds his case to be wholly

frivolous, after a conscientious examination of it, he should so advise the court and

request permission to withdraw.” 386 U.S. at 744. However, counsel must support his

request with “a brief referring to anything in the record that might arguably support the

appeal.” Id. Thus, counsel has two obligations: “(1) to satisfy the court that he or she

has thoroughly scoured the record in search of appealable issues; and (2) to explain why

the issues are frivolous.” United States v. Marvin, 211 F.3d 778, 780 (3d Cir. 2000).

       Counsel argues that the only potential ground for appeal is an error in sentencing,

but concedes that the sentence imposed by the District Court was reasonable.2 We agree

with counsel that the sentence does not present any nonfrivolous issues for appeal. The

District Court followed the three-step process that we require for sentencing, in which the

Court must calculate the Guideline range applicable to a defendant, formally rule on any

       1
         The District Court had jurisdiction pursuant to 18 U.S.C. § 3231, and we have
jurisdiction pursuant to 28 U.S.C. § 1291.
       2
           Holmes has not exercised his option to file a pro se brief. See L.A.R. 109.2(a).

                                               2
departure motions, and exercise its discretion by considering the factors set forth in 18

U.S.C. § 3553(a). See United States v. Gunter, 462 F.3d 237, 247 (3d Cir. 2006). The

Court correctly calculated the Guideline range for the robbery and conspiracy counts as

37 to 46 months, properly determined that 18 U.S.C. § 924(c) required the imposition of a

consecutive ten-year sentence because Holmes had brandished a short-barreled shotgun

during the robbery, and correctly concluded that this resulted in a Guideline range of 157-

166 months. The Court also considered the factors set forth in § 3553(a), and reasonably

concluded that a 157-month sentence was appropriate in light of the seriousness of the

offense, the defendant’s criminal history, and the need for specific and general deterrence.

Thus, we find no error in the Court’s imposition of a 157-month sentence. Based on our

independent review of the record, we also agree with counsel that there are no other

nonfrivolous grounds for appeal.

       We conclude that counsel has satisfied his obligations under Anders. We will

therefore affirm the Judgment of the District Court and will grant counsel’s motion to

withdraw. We further hold that the issues presented in this appeal lack legal merit for

purposes of counsel filing a petition for certiorari in the Supreme Court. See 3d Cir.

L.A.R. 109.2(b).




                                             3